Citation Nr: 1813908	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate. 

(The issues of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder prior to March 19, 2012; and entitlement to a total disability rating based on individual unemployability prior to March 19, 2012 are addressed by the Board in a separate decision.) 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The appeal was certified to the Board by the RO in Portland, Oregon. 

In October 2017, a videoconference hearing was held before the undersigned Veterans Law Judge. 

Evidence of record raises a claim for entitlement to service connection for bowel and bladder incontinence. This matter is referred to the RO for appropriate action, to include providing a claim form. See 38 C.F.R. § 3.1(p) (2017). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In July 2012, VA denied entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate. The Veteran disagreed with the decision and perfected this appeal. 

In March 2012, the Veteran's VA physician completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance. Diagnoses were listed as posttraumatic stress disorder, chronic airway obstruction, chronic obstructive pulmonary disease, type II diabetes, incontinence, and depression. The examiner opined that the Veteran could feed himself but was unable to prepare meals. He needed assistance with bathing and tending to other hygiene needs. There was full incontinence of urine and bowels and he was unable to leave home without assistance and supervision. 

Subsequent VA outpatient records indicate the Veteran continues to have difficulties completing the activities of daily living without assistance. A March 2016 VA posttraumatic stress disorder examiner opined that the examination, however, indicates that the Veteran is able to complete self-care tasks on his own, but does not feel motivated to do so without his wife's urging. 

The Veteran is currently service-connected for posttraumatic stress disorder only, evaluated as 100 percent disabling, and the question before the Board is whether any need for regular aid and attendance or housebound status is due to service-connected disability alone. 

On review, the Board finds additional examination is needed. Further, as noted above the issue of entitlement to service connection for bowel and bladder incontinence is being remanded, and that issue is inextricably intertwined with the appeal now before the Board.  In this latter respect, an opinion should also be obtained as to whether any incontinence is related to or aggravated by any service-connected disability to include posttraumatic stress disorder.  As such, the Veteran's need for assistance appears to be based, at least in part, on bowel and bladder incontinence, and a July 2012 VA neuropsychology note suggests a possible relationship between incontinence and psychiatric disability. 

Finally, updated VA records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in Portland, Oregon for the period from July 2017 to the present. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA general medical examination to address the nature and severity of nonservice-connected disorders, to include chronic obstructive pulmonary disease, diabetes mellitus, hypertension, and incontinence. The electronic claims folder must be available for review. 

The examiner is requested to opine as to whether the Veteran's incontinence is at least as likely as not proximately due to OR aggravated by his service-connected posttraumatic stress disorder. In making this determination, the examiner must address whether he/she agrees or disagrees with the July 3, 2012 VA neuropsychology progress note which indicates that the Veteran "requires assistance with [instrumental activities of daily living] and some [activities of daily living] notably bowel and bladder, which may be exacerbated by depression."

Thereafter, provide an opinion as to whether the Veteran is so helpless as to be in need of regular aid and attendance or is permanently housebound. If so, is this at least as likely as not due to service-connected PTSD?  Is it more likely than not that it is due to nonservice-connected disorders? 

A complete, well-reasoned rationale must be provided for any and all opinions offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. In accordance with any procedures specific to incompetent veterans, provide appropriate notification to the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



